Citation Nr: 0704755	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  05-11 486	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals September 1953 decision to deny 
service connection for a gastrointestinal disorder.


(The appealed issue of entitlement to an earlier effective 
date than June 14, 2001 for service connection for epigastric 
hernia is addressed in a separate Board decision.)


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran had active service from April 1946 to May 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on the motion for revision or reversal on the grounds 
of CUE in a Board decision dated in September 1953, in which 
the Board denied service connection for a gastrointestinal 
disorder.  This motion has been advanced on the Board's 
docket because of the advanced age of the veteran. 


FINDINGS OF FACT

1.  The notice and duty to assist provisions of the of 
38 U.S.C.A. §§ 5102-5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006) do not apply to motions for revision 
or reversal on the basis of CUE in prior Board decisions.  

2.  The September 1953 Board decision that denied service 
connection for a gastrointestinal disorder was adequately 
supported by the evidence then of record, and was not 
undebatably erroneous; the record does not demonstrate that 
the correct facts, as they were known in September 1953, were 
not before the Board in September 1953, or that the Board 
incorrectly applied statutory or regulatory provisions extant 
at that time, such that the outcome of the claim would have 
been manifestly different but for the error.  


CONCLUSION OF LAW

The Board's September 1953 decision, which denied service 
connection for a gastrointestinal disorder, did not contain 
CUE.  38 U.S.C.A. § 7111 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to notify and duty to assist 
provisions of 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2006) and 38 C.F.R. § 3.159 (2006) do not apply to 
motions for CUE in previous Board decisions.  See Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2003). 

Under 38 U.S.C.A. § 7111, the Board has been granted the 
authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made.  Pursuant to an opinion of the VA General Counsel, 
VAOPGCPREC 1-98, the Board's authority applies to any claim 
pending on or filed after the date of enactment of the 
statute, November 21, 1997.  See 38 C.F.R. § 20.1400.  The 
moving party's motion for review or revision was filed with 
the Board in February 2004. 

The statute and implementing regulations provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

The moving party must "set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement" to set forth clearly and specifically the 
alleged CUE in a Board decision.  38 C.F.R. § 20.1404(b). 



In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, 
of fact or law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

38 C.F.R. § 20.1403(a).  

The evidence to be reviewed for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  For a Board decision issued on or 
after July 21, 1992, the record to be reviewed includes 
relevant documents possessed by VA not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  38 C.F.R. 
§ 20.1403(b).  To warrant revision of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are: (1) Changed diagnosis.  A 
new medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 C.F.R. § 20.1403(e).

In other cases prior to promulgation of this regulation, the 
Court has defined CUE as an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  See Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  The Court has also held that a 
finding that there was such error "must be based on the 
record and the law that existed at the time of the prior . . 
. decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-14 
(1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The error must be one which would have manifestly changed the 
outcome at the time that it was made.  Kinnaman v. Derwinski, 
4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact 
or of law, that when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
cannot differ, that the results would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).

The moving party contends (in February 2004) that a September 
1953 Board decision contained CUE because the April 1947 
service separation examination report notes the 
hospitalization in service from February to April 1947 for 
epigastric hernia.  Through his representative, the moving 
party contends (in December 2006) that a September 1953 Board 
decision contained CUE because the Board decision noted that, 
on the April 1947 service separation examination, "no 
epigastric hernia was noted."  

In the September 1953 decision, the Board denied service 
connection for a gastrointestinal disorder, finding that no 
gastro-intestinal pathology was then presently shown.  The 
Board noted that VA examinations in December 1951 and May 
1953 revealed no gastro-intestinal pathology (other than 
service-connected appendectomy scar).  The basis for the 
Board's September 1953 denial of service connection for 
gastrointestinal disorder was that there was no evidence of 
current disability ("gastro-intestinal pathology").

The September 1953 Board decision noted the service medical 
records included negative findings at service entrance; 
hospitalization for appendicitis in November 1946; 
hospitalization in February 1947 for epigastric hernia, with 
discharge to duty in April 1947 with notation that the 
epigastric hernia had not improved; that the (April 1947) 
service separation examination noted the history of 
hospitalization from February to April 1947 for epigastric 
hernia; and that the only clinical finding at the (April 
1947) service separation examination was a solid appendectomy 
scar.  

The September 1953 Board decision further noted post-service 
medical evidence that included a December 1951 examination 
report that revealed a McBurney scar, but included the 
clinical findings that no organs or masses were felt and 
there was no spasm or tenderness; a letter from Dr. Brozen 
that in December 1951 he treated the veteran for various 
symptoms that included diarrhea and abdominal cramps; and a 
May 1953 VA gastrointestinal examination report that revealed 
no evidence of epigastric hernia or other gastro-intestinal 
pathology.  

After a review of the evidence of record at the time of the 
September 1953 Board decision, and with consideration of the 
moving party's contentions of error, the Board finds that the 
September 1953 Board decision - which denied service 
connection for a gastrointestinal disorder - was adequately 
supported by the evidence then of record and was not 
undebatably erroneous.  The record does not demonstrate that 
the correct facts, as they were known in September 1953, were 
not before the Board in September 1953, or that the Board 
incorrectly applied statutory or regulatory provisions extant 
at that time, such that the outcome of the claim would have 
been manifestly different but for the error.  

With regard to the moving party's contention (February 2004) 
that the Board's September 1953 decision was CUE because the 
April 1947 service separation examination report notes the 
hospitalization in service from February to April 1947 for 
epigastric hernia, the September 1953 Board decision in fact 
noted such history of hospitalization in service from 
February to April 1947 for epigastric hernia.  In addition, 
the Board decision even noted that the same report of 
hospitalization reflected the epigastric hernia had not 
improved at hospital discharge and return to duty in April 
1947.  The Board did not ignore this evidence of in-service 
epigastric hernia, but clearly noted such history of 
diagnosis of epigastric hernia that had not improved.  
Instead, the Board in September 1953 based its decision on 
the medical evidence of record that did not show a current 
disability.  For these reasons, the Board now finds that the 
September 1953 Board decision does not contain evidence that 
the correct facts were not before the Board at the time of 
its decision.

With regard to the moving party's contention (December 2006) 
that the Board's September 1953 decision contain CUE because 
the Board decision noted that, on the April 1947 service 
separation examination, "no epigastric hernia was noted," 
this factual finding by the Board in September 1953 is 
supported by clinical findings, does not evidence factual 
error, and does not evidence any misinterpretation of the 
medical evidence of record.  While the "Statement and 
Medical History of Examiner" section of the April 1947 
service separation examination report notes the history of 
hospitalization for epigastric hernia and finds that this was 
incurred in military service ("IMS"), the "Record of 
Physical Examination" (clinical findings) section of the 
April 1947 service separation examination in fact reflects no 
clinical findings that evidence the presence of epigastric 
hernia.  The clinical findings specifically include negative 
findings of epigastric hernia, as indicated under clinical 
findings reported for "hernia" and "abdominal wall and 
viscera"; the only clinical finding listed under "abdominal 
wall and viscera" was a solid appendectomy scar, which is a 
separate disability that is unrelated to epigastric hernia.  
This evidence in the record provides a factual basis for the 
Board's notation that "no epigastric hernia was noted" at 
the April 1947 service separation examination.  The moving 
party's disagreement is really with how the Board weighed the 
medical evidence then of record in denying the claim for 
service connection for epigastric hernia (giving more weight 
to the absence of clinical evidence of current disability in 
1953 than to earlier findings and diagnosis of epigastric 
hernia during hospitalization from February to April 1947; 
however, a disagreement as to how the facts were weighed or 
evaluated by the Board cannot constitute CUE in a Board 
decision.  38 C.F.R. § 20.1403(d).

Neither of the moving party's contentions alleges how any 
contended error would have manifestly changed the outcome of 
the September 1953 Board decision.  The moving party is 
required to set forth clearly and specifically why the result 
would have been manifestly different but for the alleged 
error.  38 C.F.R. §§ 20.1403(c), 20.1404(b).  Neither of the 
moving party's contentions addresses or pertains to the 
actual basis for the Board's September 1953 decision, which 
was that, notwithstanding the in-service medical evidence of 
diagnosis and hospitalization for epigastric hernia from 
February to April 1947, the later medical evidence of record 
- including the April 1947 service separation examination 
report clinical findings, post-service private treatment 
report from Dr. Brozen that did not include clinical findings 
or diagnosis of epigastric hernia, and 1951 and 1953 VA 
examination reports that were negative for clinical findings 
or diagnosis of epigastric hernia - did not show clinical 
evidence of a current disability ("gastro-intestinal 
pathology").  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made; if it 
is not absolutely clear that a different result would have 
ensued, any error is not CUE.  38 C.F.R. § 20.1403(c).

With regard to the moving party's additional assertion that 
the recent grant of service connection should be considered 
in deciding whether there was CUE in a September 1953 Board 
decision, the Board would point out that the evidence to be 
reviewed for CUE in a prior Board decision must be based on 
the record and the law that existed when that Board decision 
was made (September 1953).  Any new and material evidence 
(including clinical evidence of current disability and 
medical opinion relating the current disability to service) 
that was later received and relied upon by VA in reopening 
and granting a subsequent claim to reopen service connection 
may not be considered in a CUE claim because such evidence 
did not exist at the time of the September 1953 Board 
decision.  38 C.F.R. § 20.1403(b).  For these reasons, the 
Board finds that the Board's September 1953 decision, which 
denied service connection for a gastrointestinal disorder, is 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111; 
38 C.F.R. §§ 20.1400, 20.1403, 20.1404.




ORDER

The motion for reversal or revision of the September 1953 
Board decision on the grounds of CUE is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


